Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 08/19/2021 in which claims 1-35 are pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6-14, 21-22, 24-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki (US 2011/0148218 A1) in view of Baker et al (hereinafter Baker) (US 2010/0052718 A1).
As to claims 1 and 26, Rozbicki discloses a system, (a) a window comprising:
(i) one or more lites (See Fig 1, 105, 115), each lite having two surfaces, wherein the one or more lites are configured to provide a view through the window;
(ii) an antenna (see Fig 1, 135) disposed on one or more of the surfaces of the lites, wherein the antennas are configured to emit radio frequency (RF) signals to the interior environment and/or the exterior environment (see Fig 1, 2A-2D, parags [0028], [0040)); and
(b) a controller configured to control emission of the RF signals from the plurality of antennas (see parag [0036)]).
Rozbicki does not disclose a plurality of antennas.
However Baker discloses a plurality of antenna disposed on the window (see parag [0024]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the window of Rozbicki to include plurality of antennas as taught by Baker in order to achieve the desired design and performance characteristics of the antenna.
As to claims 2 and 27, the combination of Rozbicki and Baker discloses the window of claim 1, wherein the plurality of antennas is configured to emit RF signals having different radiation patterns or different frequencies (Baker, see parag [0024)).
As to claims 3 and 28, the combination of Rozbicki and Baker discloses the window of claim 1, wherein the controller is configured to control the emission of the RF signals from the plurality of antennas by being configured to independently control the emission of the RF signals from each of the antennas (Rozbicki, see parags [0032-0033)).
As to claims 4 and 29, the combination of Rozbicki and Baker discloses the window of claim 3, wherein the controller is further configured to control the frequency, the power, the polarization and/or the phase of the RF signals emitted from each of the antennas (Rozbicki, see parag [0033)).
As to claims 6, 24 and 31, the combination of Rozbicki and Baker discloses the window of claim 1, wherein the controller is further configured to map the exteriorenvironment or the interior environment by independently controlling phase and/or frequency of the RF signals emitted from the plurality of antennas (function of EC window).
As to claim 7, the combination of Rozbicki and Baker discloses the window of claim 1, wherein at least one of the plurality of antennas is a strip line antenna, a patch antenna, a monopole antenna, a fractal antenna, a Yagi antenna or a log periodic antenna (Baker, see Fig 1).
As to claim 8, the combination of Rozbicki and Baker discloses the window of claim 1, wherein the plurality of antennas is patterned from a substantially transparent conductive material layer (Rozbicki, see Fig 1, 105, 115, parag [0028]).
As to claim 9, the combination of Rozbicki and Baker discloses the window of claim 8, wherein the substantially transparent conductive material layer comprises indium tin oxide (ITO) (implicit, component of EC window).
As to claim 10, the combination of Rozbicki and Baker does not disclose the window of claim 1, wherein the plurality of antennas is patterned using conductive material nano-printing. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the window of Rozbicki and Baker to include conductive material nano-printing in order to achieve the desired design and performance characteristics of the conductive material.
As to claim 11, the combination of Rozbicki and Baker discloses the window of claim 1, wherein the plurality of antennas is disposed in or on a 
transparent conductor layer (Rozbicki, see parag [0028)).
As to claim 12, the combination of Rozbicki and Baker discloses the window of claim 1, further comprising an electrochromic device disposed on one of the surfaces of the lites (Rozbicki, see parag [0029], EC device).
As to claims 13, 25 and 32, the combination of Rozbicki and Baker discloses the window of claim 12, wherein the controller is also configured to drive an optical transition of the electrochromic device (Rozbicki, see parag [0029]).
As to claim 14, the combination of Rozbicki and Baker discloses the system of claim 12, wherein the electrochromic device comprises a transparent conductor layer, and wherein the plurality of antennas is in or on the transparent conductor layer (Rozbicki, see parag [0028]).
As to claim 21, the combination of Rozbicki and Baker discloses the window of claim 1, wherein the window has the form of an insulated glass unit (Rozbicki, see parag [0021]).
As to claim 22, Rozbicki discloses a building (see parag [0020]) comprising:
(a) a plurality of windows (see Fig 2D, 204);
(b) an antenna disposed in or on the plurality of windows (see Fig 1, 135), each antenna configured to emit radio frequency (RF) signals into and/or out of the building (see parags [0040]); and
(c) one or more controllers, wherein the one or more controllers are configured to control the emission of RF signals by the plurality of antennas (see parag 
[0036)]). 
Rozbicki does not disclose a plurality of antennas.
However Baker discloses a plurality of antenna disposed on the window (see parag [0024]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the window of Rozbicki to include plurality of antennas as taught by Baker in order to achieve the desired design and performance characteristics of the antenna.
4. 	Claims 15-18 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki (US 2011/0148218 A1) in view of Baker et al (hereinafter Baker) (US 2010/0052718 A1) further in view of Mitcheson et al (hereinafter Mitcheson) (US 2016/0181873 A1).
As to claim 15, the combination of Rozbicki, Baker does not disclose the window of claim 1, further comprising a ground plane disposed on one of the surfaces of the one or more lites. 
However, Mitcheson discloses a ground plane disposed on one of the surfaces of the one or more lites (Mitcheson, see parag [0014]). It would have been obvious to one skilled in the art before the effective filing date of the invention combine the teachings of Mitcheson into the system of Rozbicki and Baker in order to achieve the desired design and performance characteristics of the antenna.
As to claim 16, the combination of Rozbicki, Baker and Mitcheson discloses the window of claim 1, wherein the plurality of antennas is configured to emit the RF signals at an industrial, scientific and medical (ISM) radio band (Mitcheson, see parag [0046)).
As to claim 17, the combination of Rozbicki, Baker and Mitcheson discloses the system of claim 1, wherein the plurality of antennas is configured to emit the RF signals at CBRS, Wi-Fi or cellular radio bands (Mitcheson, see parags [0024], [0046]).
As to claims 18 and 33, the combination of Rozbicki, Baker and Mitcheson discloses the system of claim 17, wherein the plurality of antennas is configured to emit the RF signals at a power and frequency of transmission compatible with a 4G, 5G or higher cellular communications protocol (Mitheson, see parag [0046]).
5.	Claims 19-20 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki (US 2011/0148218 A1) in view of Baker et al (hereinafter Baker) (US 2010/0052718 A1) as modified by Mitcheson et al (hereinafter Mitcheson) (US 2016/0181873 A1) further in view of Touboul et al (hereinafter Touboul) (US 2010/0027694 A1).
As to claims 19 and 34, the combination of Rozbicki, Baker and Mitcheson does not disclose the system of claim 18, wherein the plurality of antennas is configured to function as a femtocell or a picocell for cellular communications.
However, Touboul discloses the plurality of antennas is configured to function as a femtocell or a picocell for cellular communications (see parag [0037]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Rozbicki, Baker and Mitcheson to include the teachings of Touboul in order to have the antenna to operate in femtocell communications.
As to claims 20 and 35, the combination of Rozbicki, Baker, Mitcheson and Touboul dislcoses the system of claim 19, wherein the plurality of antennas is configured to function as the femtocell or the picocell in cooperation with one or more other antennas (Touboul, see parag [0037]).
Allowable Subject Matter
Claims 5, 23 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        August 26, 2022